The Honorable Randy Laverty State Senator Post Office Box 303 Jasper, Arkansas 72641
Dear Senator Laverty:
I am writing in response to your request for an opinion on the following:
  Does a county have any possible liability exposure for the actions of a volunteer, non-profit first responder association that is called by the county to deliver aid and assistance to individuals involved in emergency medical situations?
RESPONSE
While your request for an opinion does not specify what manner of "first responders" or what manner of "emergency medical situations" you are referring to, in my opinion the response issued recently in Op. Att'y Gen. 2005-149 is appropriate here as well. I summarized my response in 2005-149 as follows:
  The exact nature of the relationship between the County and the "non-profit corporation" is unclear. Furthermore, you do not specify what sort of "`first responder' medical personnel" are involved. In light of the incomplete facts set forth in your request for an opinion and the factually-intensive nature of liability and immunity inquiries, I am unable to offer an authoritative opinion on the matter. I recommend consultation with the county attorney who should be more familiar with the pertinent factual situation. Nonetheless, I will attempt to set for the general legal standards regarding liability for counties below.
Id. I am enclosing a copy of Op. Att'y Gen. 2005-149 for your reference. The opinion recites the applicable standards for tort immunity in state court as well as federal qualified immunity. Additionally, the questions of agency or joint-enterprise liability are discussed. Id.
As noted in Op. Att'y Gen 2005-149, questions concerning potential liability are fact-intensive inquiries which this office is neither authorized nor equipped to undertake. I have enclosed a copy of a previously issued opinion that also sets forth the standards a court would likely look to in analyzing such a situation. Consultation with the county attorney appears warranted.
Assistant Attorney General Joel DiPippa prepared the foregoing opinion, which I hereby approve.
Sincerely,
MIKE BEEBE Attorney General
MB:JMD/cyh